





CITATION:
R. v. Akalu, 2011 ONCA 438



DATE: 20110607



DOCKET: C51535



COURT OF APPEAL FOR ONTARIO



Laskin, Gillese, Karakatsanis JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Toni Akalu



Appellant



Christopher Biscoe, for the appellant



Andrea Baiasu, for the respondent



Heard: June 6, 2011



On appeal from the judgment of Justice Bonnie Wein of the
          Superior Court of Justice dated January 19, 2009.



APPEAL BOOK ENDORSEMENT



[1]

The appellant appeals his conviction on the basis that the verdict is
    unreasonable.  He relies on Mr. Lees unreliable bookkeeping.  However, as the
    Crowns factum makes clear, Mr. Lees bookkeeping is irrelevant to the finding
    of fraud.  In convicting the appellant, the trial judge was entitled to rely on
    the evidence of Ms. Nicoletti.  In the light of her evidence and the defences
    admission that the appellant received the money in question from the joint
    venture, the verdict of guilt is amply supported by the evidence.

[2]

The appeal is dismissed.


